IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-81,037-01


EX PARTE JAMES ALAN KUNKEL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 057552-A IN THE 59TH DISTRICT COURT

FROM GRAYSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and indecency with a child by contact and was sentenced to sixty-five and twenty
years' imprisonment on each offense, respectively.  The Fifth Court of Appeals affirmed the
convictions. Kunkel v. State, No. 05-10-01272-CR (Tex. App.--Dallas Mar. 21, 2012).  
	Applicant contends that he was denied his right, through no fault of his own, to pursue a pro
se petition for discretionary review in this Court after his convictions were affirmed by the Fifth
Court of Appeals. The trial court recommends that relief be granted, and the writ record supports the
recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997); Ex parte
Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).
	Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Fifth Court of Appeals in Cause No. 05-10-01272-CR that affirmed his
conviction in Cause No. 057552 from the 59th District Court of Grayson County.  Applicant shall
file his petition for discretionary review with this Court within 30 days of the date on which this
Court's mandate issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: April 2, 2014
Do not publish